Citation Nr: 9931369	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1950 to November 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1997 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, has perfected an appeal of that decision.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by competent medical 
evidence of a nexus between the cause of his death and in-
service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The evidence shows that the veteran was designated as a 
participant in atomic bomb testing by the Defense Nuclear 
Agency (DNA) at Operation UPSHOT-KNOTHOLE from March 17, 1953 
to June 20, 1953.  A Nuclear Test Personnel Review (NPTR) 
Dose Information Summary indicates that he was exposed to a 
total operational dose of 2.203 r/h.

The veteran's service medical records are missing.  The 
National Personnel Records Center (NPRC) has indicated that 
although they can not verify these records were destroyed in 
a 1973 fire, they do state that the records were in the area 
of the fire and are therefore presumed destroyed.  There is 
no evidence of record that the veteran suffered or complained 
of liver or kidney ailments during service.  

The medical records covering the veteran's final 
hospitalization show that he was hospitalized on September 
14, 1996 complaining of abdominal distention, swelling in his 
legs, lower abdominal pain, decreased appetite, abdominal 
distention and hyponatremia of two weeks in duration.  

Examination and diagnostic testing during the hospitalization 
resulted in diagnoses of hepatoma, hepatitis C, cirrhosis, 
hepatorenal failure, hyperkalemia, and he died of cardiac 
arrest.  Laboratory results showed positive hepatitis B 
antibody and negative hepatitis B antigen and positive 
hepatitis C antibody.  

A computerized tomography (CT) scan report and ultrasound 
report show that neoplastic disease of the liver could not be 
ruled out.

The death certificate shows that the veteran died September 
[redacted], 1996.  The immediate cause of death is shown to be 
hepatorenal syndrome due to end-stage cirrhosis and liver 
failure, due to a hepatitis C infection.  An autopsy was not 
performed.

A June 1997 statement from the veteran's orthopedic surgeon 
indicates that he had seen the veteran regularly since July 
1977 and that the veteran's health began to deteriorate 
significantly in 1994.  The physician reported that the 
veteran lost his teeth, had trouble urinating, experienced 
abdominal bloating, and developed lesions.  The surgeon also 
indicates that the veteran never consumed alcohol.  He 
stated, "There has been extensive publicity in the newspaper 
regarding the survivors of Hiroshima, the exposure to Agent 
Orange in Vietnam, and the exposure in the Gulf War.  I am 
sure there is some medical follow up on those individuals 
exposed to atomic exposure, certainly suspicious of the end 
result of such exposure, and if so, [the appellant's] claim 
to receive Veterans benefits due to her husband's death is 
warranted."

In an April 1997 hearing, the appellant testified that the 
veteran participated in the testing of nuclear weapons in 
1953, and that he started getting sick in 1994.

In her substantive appeal dated in March 1997, the appellant 
claimed that there was a relationship between the veteran's 
death and his exposure to radiation during service.  She also 
claimed that he never consumed alcohol or tobacco.  

The appellant submitted articles and reports regarding atomic 
testing by the government between 1944 and 1974, and VA 
programs designed to help veterans who participated in the 
nuclear testing.

The appellant also submitted a statement from an acquaintance 
dated in October 1997 linking the deaths of her husband (a 
veteran), child and others to radiation exposure.  The 
statement notes that the causes of several of the deaths 
cited were the same or similar to those of the veteran in 
this case.

II. Laws and Regulations


The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  8 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection for the cause 
of death to be well grounded, there must be a medical 
diagnosis of a current disability (the current disability 
being the condition that caused the veteran to die), medical 
or lay evidence of the incurrence of a disease or injury in 
service or during any applicable presumptive period, and 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Carbino v. Gober, 10 Vet. 
App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also Ramey v. Brown, 9 Vet. App. 40 (1996). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the reported 
symptomatology and the current disability, unless the 
relationship is one to which a lay person's observations are 
competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

A medical professional's opinion need not be certain; 
instead, inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance.  Bloom v. West, 12 Vet. App. 185 (1999).

Service connection for death, which is claimed to be 
attributable to ionizing radiation exposure during service, 
can be established in one of three ways.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997).  First, by submitting evidence 
that the disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 
38 U.S.C.A. § 1112 (c); and second, by submitting evidence 
that the disease is one of the radiogenic diseases listed in 
38 C.F.R. § 3.311 (b) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" 
listed by the Secretary in § 3.311(b); see Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  This second route is, actually 
just another way of showing direct service connection but 
with certain added assistance by the Secretary in developing 
the facts pertinent to the claim.  See 38 C.F.R. § 3.311(f) 
(requiring that service-connection determination after § 
3.311 claim development be made under "generally applicable"  
VA adjudication provisions set forth in part 3 of title 38, 
Code of Federal Regulations).

If the disease cited is not one subject to presumptive 
service connection and is not a radiogenic disease, direct 
service connection can be established by showing that the 
disease was incurred or aggravated by service which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Ramey, 9 Vet. App. at 
44 [citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994)].


III.	Analysis

There is no evidence that the veteran's death was due to a 
disease specific to radiation exposed veteran's under the 
provisions of 38 C.F.R. § 3.309(d).  Thus service connection 
would not be available on a presumptive basis.  The causes of 
the veteran's death are not listed in 38 C.F.R. § 3.311(b).  
Although the CT scan and ultrasound report noted that 
neoplastic disease of the liver could not be excluded, no 
cancer diagnosis was ever made, and there was never any 
suggestion that the neoplasm was malignant.  Accordingly, VA 
would not be obligated to afford the appellant the special 
assistance in developing her claim under that regulation.  
The remaining question is whether there is any competent 
evidence directly linking the cause of the veteran's death to 
service. 

Neither the appellant nor her acquaintance, who sought to 
link in-service radiation exposure to death, is competent to 
provide evidence as to the etiology of the veteran's 
condition.  See Grottveit, 5 Vet. App. at 93.

In addition, the article submitted by appellant does not 
address the etiology of the veteran's condition.

The only medical evidence of record, potentially pertaining 
to nexus, consists of the statement of the veteran's 
orthopedic surgeon.  The surgeon while referring to 
unspecified newspaper articles that have noted the health 
effects of radiation exposure, never specifically links the 
veteran's death to radiation exposure or any other incident 
of service.  Generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information 
"is too general and inconclusive" to well ground a claim.  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirement of medical evidence of nexus to well-ground 
claim).  In this case the veteran's surgeon has offered only 
generic statements.

In the absence of medical evidence of a nexus between an in-
service event, that being radiation exposure, and the cause 
of the veteran's death, the Board has determined that the 
claim of entitlement to service connection for the cause of 
the veteran's death is not well-grounded.  Carbino, 10 Vet. 
App. at 507.

The veteran's representative has asserted that VA should 
undertake additional development to determine the radiation 
dosages experienced by the veteran in service.  However, in 
the absence of a well-grounded claim, or a radiation disease, 
the Board is under no obligation to undertake such 
development.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

